Buchanan, J.
The interest of Oharles Deranco in certain real estate having been sold in execution, the District Oourt has distributed the proceeds in the following manner: 1st. To the city of New Orleans, seven hundred and twenty dollars for arrears of ground rent. 2d. To Mrs, Deranco, the balance of the price, after deducting the costs of suit, in part satisfaction of her mortgage claim against her husband.
The plaintiff in execution, as warrantor of the title of the purchaser, prays that said judgment be amended, by decreeing the erasure of Mrs. Deranco's mortgage, so far as they bear upon the property sold. We think him entitled to such a decree. The mortgages of Mrs. Deranco, which are general upon her husband’s property, (see the decision in-6th Annual, 591,) exceed the amount for which this particular piece of property sold. The proceeds of that salé have been applied in satisfaction of her mortgages, by a judgment of which she does not complain; and her recourse against that property is exhausted. The purchaser is bound for nothing more than the price of adjudication. 0. P. 708.
It is therefore adjudged and decreed, that the judgment of the District Oourt be amended; that the mortgages recorded in the name of Elizabeth Nagle, wife of Charles Deranco, against Charles Deranco, her husband, be erased, so far as they bear upon the property sold in execution of a judgment in the case of F. Gillett & Co. v. Charles Deranco, in the Fourth District Court of New Orleans, being seven-eighths interest of Charles Deranco in a lot of ground in Toulouse street; that in other respects the judgment appealed from bo affirmed ; and that the appellee, Mrs. Deranco, pay costs of this appeal.